United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    IN THE UNITED STATES COURT OF APPEALS         May 1, 2006

                                  FOR THE FIFTH CIRCUIT     Charles R. Fulbruge III
                                                                    Clerk



                                          No. 05-20401




       In The Matter Of: CHARLES BENTON MUSSLEWHITE; CAROLYN
       DIAZ MUSSLEWHITE

                                       Debtors

---------------------------------------------------

       CHARLES BENTON MUSSLEWHITE

                                       Appellant

               v.

       JOHN M. O’QUINN; JOHN M. O’QUINN & ASSOCIATES LLP,
       formerly known as JOHN M. O’QUINN PC

                                       Appellees



                Appeal from the United States District Court for
                    the Southern District of Texas, Houston
                          (USDC No.4:04-CV-4186)
       _________________________________________________________


                                                  1
Before REAVLEY, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

      Appellant Robin Ziek, an appointed state court receiver, appeals the district

court’s judgment denying her motion to clarify prior orders and, in the alternative,

for leave to file an action for declaratory judgment. We dismiss this appeal for

inadequate briefing.

      The district court issued two alternative outcome determinative holdings in

this case. First, the district court held that the bankruptcy court order was final and

the doctrines of collateral estoppel and res judicata bar relitigation of Charles

Benton Musslewhite’s rights under the Option Upside Agreement. Second,

separate and apart from the claim or issue preclusive effect of any particular order,

after withdrawing the reference in Musslewhite’s bankruptcy case, the district court

held on the merits that the “undisputed record establishes conclusively that

Musslewhite has absolutely no right to payment from Option Cases through the

Option Upside Agreement.”

      Ziek addresses the district court’s first holding—the collateral estoppel and

res judicata issues, but fails to address the district court’s second holding—that the

      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                            2
“undisputed record establishes conclusively that Musslewhite has absolutely no

right to payment from Option Cases through the Option Upside Agreement.”

Because the district court’s second holding was outcome determinative, and Ziek

failed to brief it, we dismiss this appeal for inadequate briefing.

APPEAL DISMISSED.




                                            3